Fourth Court of Appeals
                                     San Antonio, Texas

                                           JUDGMENT
                                        No. 04-14-00074-CV

                                          Lynn FOREMAN,
                                              Appellant

                                                 v.
                                                 D
                                          Dale JOHNSON,
                                              Appellee

                  From the 452nd Judicial District Court, Kimble County, Texas
                               Trial Court No. DCV-2010-1029
                          Honorable Robert Hofmann, Judge Presiding

         BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

         In accordance with this court’s opinion of this date, that portion of the trial court’s judgment
holding Lynn Foreman jointly and severally liable for the attorney’s fees awarded to Dale Johnson
is REVERSED and the cause REMANDED to the trial court for the limited purpose of determining
whether Dale Johnson was entitled to bring a cross-action for declaratory relief, and which party,
if any, is entitled to attorney’s fees related to the prosecution of or defense of Dale Johnson’s cross-
action for declaratory relief.

       It is ORDERED that appellant Lynn Foreman recover her costs of appeal from appellee
Dale Johnson.

        SIGNED December 3, 2014.


                                                    _____________________________
                                                    Sandee Bryan Marion, Justice